Title: To George Washington from Henry Knox, 27 February 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            West Point 27th Feby 1783,
                        
                        I received your Excellency’s letter respecting the loss of the stores at the posts at King’s ferry. I take
                            the liberty to enclose the report of Capt. Lieut. Fenno, of artillery, on that subject. I should have transmitted it to
                            your Excellency when I first received it, but I was in hopes that something further might have been discovered. I have
                            sent him the lock and key, and ordered the quarter master at this post to apply for the boards, which, with the change of
                            the mode of doing duty, will in future, I hope, prevent any more depredations of this nature.
                        I am by no means satisfied with Capt. Lieut. Fenno’s ideas of his not being responsible for the stores,
                            because he was not the commanding officer of the posts. He ought, in my opinion, to have considered himself accountable to
                            the public for the stores; and although the frequent changes of commanding officers involved him in much trouble, yet an
                            actual examination of the stores ought to have been made every time a return was called for.
                        Your Excellency will please to observe, that the lost barrell of powder ought to have been reported as part
                            of the first robbery, but was not discovered until lately.
                        In case of any more articles being lost while Capt. Lieut. Fenno commands at King’s ferry, I will relieve him
                            and have the matter enquired into by a court-martial or a court of enquiry. I have the honor to be with the highest
                            respect, Your Excellency’s most obedient servant
                        
                            H. Knox.
                        
                     Enclosure
                                                
                            
                                
                                    30 January-15 February 1783
                                
                            
                            Extracts of two letters from Capt. Lieut. Fenno, commanding the artillery at Stoney & Verplanck’s
                                Points, to Gen. Knox.
                            "Jany 30 1783
                            I received your order of the 24th instant respecting the stolen ammunition, and wish I could give a more
                                satisfactory account than is in my power. While I commanded, though but a Short time, I minutely examined both
                                garrisons—found the stores at Verplanck’s deficient; the mens quarters dirty; under their births a breach in the wall
                                of the magazine, which I repaired—took every Measure to discover the thief and searched the then present guard, but
                                found nothing. From every circumstance, I believe the powder to have been stolen long before missed. The post being so
                                frequently relieved, its impossible to fix the theft on any Particular command. I directed Mr Campbell to make the
                                return which was demanded by the commanding officer. The men’s quarters are in the bomb proof, over the magazine,
                                which is small and crowded with sixty or seventy men, when conveniently it would contain but half that number.
                            The senior officer receipts for all stores and views them as immediately under his command. With them, in
                                my present situation, I conceive, I cannot be accountable for stores intrusted to a superior’s charge."
                            
                                "Feby 15—
                            
                            
                                In my last I mentioned the manner the powder was stolen, since which on moving the barrels, I find
                                    one empty—the head was in, and prevented my discovering it with the cartridges. Two subs. are at those posts,
                                    which gives me the command. I have set the men to work making the necessary repairs, which are many. The different
                                    commands have injured the posts.
                                I would be obliged to you for a lock and key. Five hundred feet of boards are much wanting. The lost
                                    barrel is returned by Lieut. Leacraft to the last commandant."
                            
                        
                        
                    